UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1415



MARK C. LOVE,

                                              Plaintiff - Appellant,

          versus


JOSEPH F. MURPHY, JR.; DEBORAH S. EYLER; ARRIE
W. DAVIS; PETER B. KRAUSER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
02-682-CCB)


Submitted:   August 9, 2002             Decided:   September 11, 2002


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark C. Love, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Mark C. Love appeals the district court’s order denying his

motion for temporary and permanent injunctive relief and subsequent

dismissal of his civil action. We have reviewed the record, Love’s

brief, and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.    See Love v. Murphy, No. CA-02-682-CCB (D. Md. Mar. 8 & Apr.

1, 2002).      We deny Love’s request for oral argument because the

facts    and   legal    contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2